Citation Nr: 1822425	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-39 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a left hip disability, status post total hip arthroplasty (THA).  

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) with major depressive disorder, currently rated as 30 percent disabling effective February 18, 2004; 50 percent disabling effective November 2012; and rated 100 percent disabling effective November 7, 2015.

4.  Entitlement to an effective date prior to February 18, 2004, for the award of service connection for PTSD with major depressive disorder.  

5.  Entitlement to include a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005, August 2015 and April 2016 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in August 2016 for further development.  

In June 2013, the Board issued a decision denying the issue of entitlement to compensation under 38 U.S.C. § 1151 for a left hip disability, status post THA.  Pursuant to a June 2014 Joint Motion for Remand (JMR), the Court of Veterans Appeals (Court) remanded the issue back to the Board 

In its August 2015 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective February 18, 2004 (the date of the claim to reopen).  The RO subsequently issued a June 2017 rating decision in which it increased the rating to 30 percent effective February 18, 2004; 50 percent disabling effective November 30, 2012; and 100 percent effective November 7, 2015.  Consequently, there are multiple time periods to consider.  

In its April 2016 rating decision, the RO denied a claim of service connection for a shortened left leg as secondary to revision of left total hip replacement.  The Board notes that the Veteran is not service connected for a revision of left total hip replacement.  Consequently, it appears that the shortened left leg is, in part, the additional disability that the Veteran alleges to have incurred as a result of his THA.  This issue is therefore better construed as a component of the Veteran's § 1151 claim.

As noted in the April 2016 Remand, the Veteran has claimed unemployability as a result of his service connected PTSD.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The Veteran presented testimony at a Board hearing in March 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  As noted in the April 2015 remand, the Veterans Law Judge (VLJ) that conducted the hearing is no longer employed by the Board.  In a letter dated September 27, 2011, the Veteran was provided an opportunity to participate in a Board hearing with a different VLJ.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  See 38 U.S.C. § 7107 (c), 38 C.F.R. § 20.707.  As no response was received within 30 days, the Board has proceeded with adjudication of the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not been shown to have an additional left hip disability, status post total hip arthroplasty (THA), that resulted from an event not reasonably foreseeable or due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

2.  Effective February 18, 2004, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas.    

3.  The Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

4.  The Veteran's initial claim of service connection for PTSD was filed in March 1996.  The claim was denied by way of a November 1996 rating decision and by a July 1998 Board decision.  The Veteran did not perfect an appeal of the Board decision and no new and material evidence was received within one year of its issuance.

5.  On February 18, 2004, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD.  Service connection was ultimately granted for PTSD, more than one year following his separation from active service. 

6.  On December 1, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to a TDIU is requested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a left hip disability, status post THA, have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

2.  Effective February 18, 2004, to November 7, 2015, the criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

3.  The criteria for an effective date earlier than February 18, 2004, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

4.  The criteria for withdrawal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The duties to notify and to assist have been met.  

§ 1151

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

The Veteran has asserted that he developed additional disability in his left hip as a result of placement of an artificial left hip joint in a July 1997 left total hip arthroplasty (THA).  Specifically, he has asserted that the hip joint used in the THA was too small for his stature and as such, failed within 10 years of placement; or in the alternative, that the positioning of the artificial joint by the surgeon was improper, causing the subsequent dislocations necessitating THA revision.

A review of the record shows that in July 1997, the Veteran underwent a left THA at the VA Medical Center.  He was 57 years old at the time of the joint replacement.  A review of the record shows that in a preoperative treatment note, the Veteran was noted to have verbalized understanding of the procedure.  In the attending surgeon's preoperative report, the Veteran was noted to have been informed of the benefits, risks, and alternatives to the left THA prior to surgery. Furthermore, the Veteran was noted to understand the benefits, risks, and alternatives and it was noted the Veteran chose to proceed with surgery.  

The Board acknowledges that the informed consent form was not incorporated into the claims file.  Instead, the claims file includes a September 2012 Formal Finding of Unavailability which reflect that despite repeated requests for said consent form, it was unavailable for review.    

Following the left THA, the Veteran was noted to have an uncomplicated recovery and he did well in physical therapy.  In April 2004 he was seen at the emergency room and underwent a successful closed reduction of his left hip and his left hip was noted to be stable following the reduction.  In June 2004, the Veteran was again seen in the emergency room for a second left hip dislocation.  A closed reduction of the left hip was attempted but was not successful, necessitating a surgical reduction of the left hip.

In July 2004, the Veteran underwent a revision of his left THA by a private orthopedic surgeon.  At the time of the revision surgical procedure, the Veteran's left hip artificial joint was noted to have substantial polyethylene wear.  The original stem and cup were stable and left in place and a new artificial joint was placed.  Following the July 2004 left THA revision, the Veteran was noted to have substantial postoperative complications.  Specifically, the Veteran sustained a severe infection in the surgical site which necessitated removal of the prosthetic, implantation of antibiotic beads into the surgical site, and intravenous antibiotic therapy.  In September 2005, following negative cultures, the Veteran's left hip prosthetic was re-implanted. 

The Veteran has asserted that had the July 1997 THA been done correctly, he would not have had to undergo the July 2004 revision and thus would not have been subjected to the severe post-surgical complications. 

Of record are several letters from the Veteran's private orthopedic surgeon, Dr. P.A., in support of the Veteran's claim.  In a May 2005 letter, Dr. P.A. noted that the Veteran had experienced left hip problems, which started as an unstable left hip and then required multiple surgeries thereafter for revision THA and subsequent infection that required numerous debridements of the left hip.  Dr. P.A. noted that the Veteran had been left with an open wound which had been healing by secondary intention over the last nine months.  He further noted that the Veteran had been through quite an ordeal and should be considered completely disabled as it was unlikely he would be able to return to work for at least a 12 month period, as he needed to regain his strength.  Even after regaining his strength, Dr. P.A. noted that it was doubtful that the Veteran would ever be able to return to serious gainful employment as a result of his age and the ordeal he had been through.

In a second May 2005 letter, Dr. P.A. noted that when reviewing the Veteran's case as a medical evaluator, given the fact that the Veteran had both hips replaced within one year of each other, by the same surgeon, using the same prosthetic device and presumably the same technique, one must surmise that the Veteran's difficulties with the left hip THA resulted from the left prosthetic device being malpositioned, thus allowing post-operative dislocations.  Dr. P.A. noted that it was difficult to deny the Veteran's problems were a function of the malpositioned prosthesis. 

In November 2005, the Veteran was afforded a VA examination.  At that time, the examiner noted that he had examined the Veteran and performed an extensive and thorough review of the Veteran's claims file.  Regarding the Veteran's physical condition at that time, the examiner noted that he was quite disabled.  He reported that the Veteran was very limited in his functional abilities in that he was unable to walk, he was unable to stand on his own, and he was hardly able to perform transfers with his right lower extremity.

The examiner was also asked to provide an opinion regarding the question of whether there was carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA. The examiner opined that following a very thorough review of the claims file and the facts, he concluded that the left hip dislocations that resulted in the left THA revision and other complications was not the result of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA. In this regard, the examiner acknowledged the statements made by the Veteran's private orthopedist indicating that the left hip prosthesis was malpositioned at the time of the original July 1997 THA and noted that after careful review, Dr. P.A.'s theory simply was not supported by the facts.  The VA examiner noted that after his left THA in July 1997, the Veteran did very well.  He ambulated well and did not have significant pain.  The VA examiner noted that there were no reports of record confirming that the prosthesis was not placed correctly and noted that Dr. P.A. had not documented any X-ray report, or other evidence, to make the judgment that the prosthesis had been malpositioned, but rather, that he was making that judgment based solely on the fact that the hip had dislocated.  Instead, the VA examiner noted that it was possible that given the Veteran's weight, it may have been time for the hip to dislocate.  In this regard, the examiner noted that the Veteran did quite well following his left THA until the dislocations in 2004 and that even in individuals who were not heavy, problems could develop.  However, the VA examiner noted that since the Veteran was overweight, there was naturally more wear and tear on the prosthesis and more likelihood of such outcomes.

The VA examiner also acknowledged Dr. P.A.'s opinion that VA had chosen the wrong prosthesis at the time of the July 1997 original left THA. However, in this regard, the examiner noted that the prosthesis used in the 1997 left THA had been similar to that used with successful results in the Veteran's 1996 right THA.  The examiner noted that any surgeon would have concluded that as the prosthesis had been successful in the right THA, it was the right kind of prosthesis for that particular patient.  The VA examiner further noted that while different surgeons could come up with different opinions regarding the selection of an appropriate prosthesis, there was no exact scientific method to say that this was an improper choice.  Therefore, the VA examiner found that there could be no finding of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA based on the selection of the left hip prosthesis. 

In a January 2006 letter, Dr. P.A. noted that the Veteran continued his rehabilitation following his July 2004 THA revision and subsequent infectious complications, but that he continued to have severe disability with regards to his ambulatory capacity, endurance, and his ability to rid his body of infection.

In a March 2006 letter, Dr. P.A. reported that the fact that the Veteran had a hip that was chronically dislocating and needed revision was a testament to the fact that the hip was not a stable construct and was placed in a malpositioned orientation that allowed for the frequent dislocations.  Dr. P.A. further noted that the exact same prosthesis on the opposite side never dislocated once in over 10 years.  Dr. P.A. also noted that the infectious complications following the revision THA surgery were complications that can be expected to occur with a joint revision surgery.

In a March 2009 letter, Dr. P.A. reported that the Veteran's left hip replacement had caused him multiple problems since its beginning.  In this regard, Dr. P.A. noted that initially the Veteran had been seen for complaints of thigh pain and was prescribed codeine by his treating surgeon.  Dr. P.A. noted that the codeine was covering a much larger issue in that the prosthesis itself was wearing down which ultimately led to the dislocations in 2004.  Further, Dr. P.A. noted that there are many prosthetic hips available to a surgeon and that he felt the prosthesis used in July 1997 was improper as it was a smaller model that had no place in a 6'5", 300 pound man.  Dr. P.A. noted that the smaller prosthetics had smaller contact areas and as such, were much more susceptible to wear as well as instability and ultimate dislocation. 

Given the contradicting opinions or record, in March 2011, the Veteran's claims file was sent to an independent medical expert for an opinion.  In June 2011, Dr. S.C., an orthopedic surgeon and professor at Virginia Commonwealth University Medical Center, provided the requested opinion.  Dr. S.C. completed a very thorough review of the claims file and based on that review found that the July 1997 left THA performed at the VA Medical Center did in fact cause the Veteran additional disability.  In this regard, Dr. S.C. reported that the dislocations in 2004 were directly related to the Veteran's 1997 left THA and that had the Veteran not had the left hip replaced, he obviously would not have encountered the resultant problems.

However, Dr. S.C. opined that the additional disability was not the result of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA in performance of the July 1997 left THA or in subsequent treatment for such.  In this regard, Dr. S.C. noted that the primary total hip placed in 1997 was well within the standard of care for that time.  In particular, Dr. S.C. noted that the choice of prosthesis was acceptable for the Veteran.  Dr. S.C. also noted that ever since total hips have been placed, there had been great debate regarding bearing surfaces.  However, even today, metal on polyethylene probably remained the gold standard, even in the younger patient population.  Dr. S.C. noted that although the 26 millimeter (mm) head was a bit on the smaller size, it did not contribute to any of the problems the Veteran experienced later.  In this regard, Dr. S.C. noted that while a smaller head can lead to decreased stability of the hip, this would have been encountered in the immediate postoperative period, not seven years later.  Dr. S.C. noted that what lead to the dislocations in this case was the excessive polyethylene wear which was not to be unexpected in a man who was 6'6" and weighed anywhere between 255-340 pounds.  Dr. S.C. noted that Veteran's excess weight and relatively young age would tend to wear down a hip faster than someone who was older and weighed less. 

Dr. S.C. also opined that the additional disability incurred was not the result of an event not foreseeable.  In this regard, Dr. S.C. noted that hip dislocations remain one of the most common complications of any THA and something that a reasonable health care provider would have disclosed in connection with the informed consent process.  Furthermore, Dr. S.C. noted that it would be expected that a man of the Veteran's stature would have the potential to wear out the hip sooner than someone who was older, less active, and lighter and that a reasonable health care provider would have also disclosed this in the informed consent process. Dr. S.C. noted that with excessive polyethylene wear, the risk for late instability also increases with the need for an earlier subsequent revision and that the risk for infection in revision surgeries was increased when compared to primary THA procedures.

In an October 2012 letter, Dr. P.A. noted that while it was his opinion that the Veteran's left hip problems stemmed from malpositioning of the prosthesis in July 1997, not having been there during the surgery he could not comment on the position of the prosthesis in a 2D reconstruction of an X-ray of the prosthesis, as it was impossible to tell the orientation of those components.  However, it seemed obvious to Dr. P.A. that if two THAs were performed by the same surgeon, using the same prosthesis, the only variance in the procedures would be the orientation of the placement of the prosthesis, and if one prosthesis remained technically stable for 16 years and the other did not, the only rationale for the left hip prosthesis failure would be malpositioning of the prosthesis in the original THA.  Dr. P.A. further noted in prior statements he had questioned the size of the left hip prosthesis used in the July 1997 THA. However, he noted that the fact that the Veteran's right hip prosthesis, which was the same as the left hip prosthesis placed in July 1997, was still functioning normally rendered the size of the prosthesis immaterial.  He further noted that while he would have selected a larger prosthesis for the initial THA, the questioning of the size was no longer an issue.

In March 2013, the Veteran was afforded another VA examination.  At that time, the examiner performed an examination and conducted a thorough review of the entire claims file.  The examiner diagnosed left hip degenerative joint disease, status post THA; left hip recurrent dislocation, status post revision of THA; and removal of left hip prosthesis and placement of cement spacer with removal of cement spacer and re-implantation of stable bipolar component.  The examiner noted that Veteran's functional impairment included severe left hip pain, severely decreased mobility, severe decrease in left hip range of motion, left lower extremity weakness, and inability to stand for long periods or ambulate more than 5-10 feet.  The examiner noted that the Veteran was wheelchair bound and required assistance when leaving the house and when performing activities of daily living such as chores, cooking, housekeeping, and laundry.

The March 2013 VA examiner also provided an opinion regarding any negligence, carelessness, error in judgment, lack of proper skill, or similar instance of fault on the part of VA in performance of the Veteran's primary 1997 left THA.  The examiner opined that the Veteran's current left hip disability was less likely as not a result of the events of the July 1997 left THA.  In this regard, the examiner noted that the Veteran's left THA was successful and that there was no dislocation, loosening, or aggressive lesion evidenced by left hip X-ray in July 1999.  Further, the VA examiner noted that the Veteran fell and injured his left hip in January 1999, which he recovered from and experienced no problems with his left hip until the well documented 2004 dislocations.  The examiner further noted that surgical technique could not be blamed for the 2004 dislocations as surgical complications of THA procedures mostly occur within three months of surgery and in this case, there was no complication until seven years following surgery. Further, the examiner noted that based on a medical literature review, being overweight can cause instability following a primary THA.

Pursuant to the Board's April 2015 Remand, the RO obtained another VA opinion in September 2015.  The September 2015 examiner reviewed the claims file, including the Veteran's statements and his medical provider's statements.  The examiner acknowledged the fact that the Veteran has alleged that he suffered from extreme pain following his 1997 THA, which required a prescription for codeine.  

The examiner noted that the Veteran did very well following the July 1997 left total hip replacement.  He noted that he sustained a left hip dislocation in June 2004.  He was taken to Lakeside Hospital and underwent x-rays, that were stable.  He was given instructions for care to avoid redislocation.  Notwithstanding, the hip became dislocated again, and the Veteran underwent another total hip replacement outside the VA.  However, he subsequently developed an infection and the prosthesis was removed.  

The examiner noted that the VA Medical Center records reflect that the July 2017 THA was uneventful and that the prosthesis was properly aligned.  He also noted that post-operative notes showed normal progress and that rehabilitation progress was also normal.  He stated that all surgical procedures of this kind result in post-operative pain and that the Veteran's was no exception.  The examiner stated that the Veteran did not have pain beyond expected level after the surgical procedure.  He further stated that the use of codeine is normal after this kind of surgery; and that it is not an indicator of a bad outcome.  The examiner opined that no additional chronic disability was caused by VA treatment (specifically the July 1997 THA).  He concluded that there is no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination.  Finally, he concluded that pain following a THA is not a symptom that would reasonable be included in providing informed consent for such a surgery.     

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the opinions provided by the November 2005 and March 2013 VA examiners and the June 2011 independent medical expert to be more probative than those provided by the Veteran's private physician.  In this regard, the Board notes that while the Veteran's private orthopedist has indicated that he reviewed the Veteran's entire medical record pertaining to his left hip, he failed to cite to any evidence of record or any outside medical literature to support his opinion that the left hip prosthesis was malpositioned at the time of the July 1997 primary THA. Further, the Veteran's private orthopedist failed to provide any other evidence of negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on part of VA in providing the initial July 1997 primary THA and subsequent treatment for such.  Additionally, the Veteran's private orthopedist has not indicated that the Veteran's 2004 dislocations and subsequent left THA revision were the result of an event to reasonably foreseeable.  Therefore, the opinions provided by Dr. P.A. are not adequate to serve as the basis of a grant of entitlement to compensation under 38 U.S.C. § 1151.

In contrast, the Board notes that the June 2011 independent medical expert conducted a very thorough review of the record and indicted that the events and circumstances of the July 1997, to include selection of the prosthesis, were those that would be expected of a reasonable health care provider.  Additionally, the June 2011 independent medical expert indicated that dislocations and subsequent THA revision are some of the more common complications of a primary THA and would have been disclosed in the informed consent process.  The Board notes that the Veteran was noted to have been advised of all the benefits, risks, and alternative treatment options regarding his THA and he was noted to have expressed his understanding prior to surgery.  Additionally, the November 2005 VA examiner specifically addressed the contentions set forth by the Veteran's private provider that the hip was malpositioned.  The examiner cited to a lack of any evidence, to include X-rays, to corroborate this finding.  Further, the March 2013 VA examiner cited to a July 1999 X-ray report which failed to show any problems with the left hip prosthesis. 

In sum, the Veteran has failed to show he has a left hip disability, status post THA, that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation for a left hip disability, status post THA, under 38 U.S.C. § 1151 is not warranted.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board notes that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain apply or consider GAF scores.  DSM-V applies to all cases certified to the Board on or after August 4, 2014, as is the case here.  Accordingly, GAF scores will not be considered in this decision.  

An April 1997 psychological report from Lake County Veteran's Service Office (Medical Treatment Record - Government Facility, 8/13/12) reflects that the Veteran reported severe, chronic depression, including sleep disturbance, suicidal ideation, depressed mood, and labile affect.  He reported hyper-startle responses to loud noises.  

Upon examination, the Veteran presented with labile affect, and very slow form of thought.  He was oriented times three and showed no evidence of a formal thought disorder.  He evidenced suicidal ideation, and felt that no one understands him.  The examiner assessed the Veteran with recurrent and severe major depressive disorder.  He was assigned a GAF score of 45.  

A December 1997 correspondence from Drs. S.P. and E.K. reflects that the Veteran suffered from many symptoms, the aggregate of which rendered him totally unable to work and severely compromised his ability to function socially.  Symptoms included daily intrusive thoughts of the trauma, lasting from 1/2 hour to one hour.  The most unnerving symptom was re-experiencing "the sound of screaming, the sound of skin cooking."  These memories, along with strong physical and emotional reactions occurred spontaneously; but could also be elicited by stimuli such as the phone ringing, loud noises, the television being too loud, reviewing his life, worrying about how they will make ends meet, and fearing that they will lose their home.  His sleep was disturbed with nightmares about the trauma twice per week, occasionally waking up yelling and in a sweat.  He tried to avoid things that remind him of the trauma chiefly by spending large amounts of time in his room.  The examiners noted that the Veteran was irritable and had frequent, angry outbursts.  They stated that his anxiety was chronic; and that he had minimal tolerance of stress.  Depressive symptoms included chronic sad mood, loss of interest in usual pleasures, loss of energy, a profound sense of hopelessness, desperation and helplessness, loss of concentration, and impaired short term memory (symptoms also deriving from chronic PTSD).  

The Board notes that in March 1998, the Veteran was assessed with a GAF of 40 (CAPRI, 11/22/17, p. 4739).  The examiner noted that the Veteran's PTSD and depression symptoms persisted.  These symptoms included frequent intrusions, nightmares, anxiety, irritability, sleep disturbance, anergia, anhedonia, poor concentration, poor self-esteem and self-blame, and frequent suicidal ideation that requires brief emergency hospitalizations.  

Treatment reports dated March 2004 and May 2004 reflect GAF scores of 40 and 45 respectively (CAPRI, 11/22/17, pgs. 3656, 3590).    

The Veteran submitted an August 2007 correspondence from nurse practitioner D.F.  She stated that the Veteran has been a patient of her clinic since June 2003.  She stated that he has multiple medical and psychiatric problems including PTSD with severe depression.  She stated that his multitude of medical conditions require a complicated and extensive list of medications.  

A November 2010 treatment report reflects active suicidal ideation (though the Veteran posed no threat to others).  The examiner noted that the Veteran had chronic psychiatric symptoms and the need for frequent hospitalization.  The Veteran did have supportive family/friends (CAPRI, 11/22/17, p. 3184).  A December 2011 treatment report reflects chronic, passive suicidal ideation with no plan or intent to harm self.  He was assessed with a GAF score of 51 (CAPRI, 11/22/17, p. 3059).   

A November 2012 treatment report reflects that the Veteran was recently released from the behavioral health unit at Saint Helena Hospital in Napa after experiencing suicidal ideation.  He was assessed with a GAF score of 46 (CAPRI, 11/22/17, p. 2826).  Treatment reports dated December 2013, February 2014, June 2014, December 2014, and March 2015 reflect similar chronic symptoms, and GAF scores of 50 (CAPRI, 11/22/17, pgs. 2529, 2523, 2480, 2385, and 2332).

The Veteran submitted a November 2016 consultation report from Dr. M.S.  She noted that the Veteran has had difficulty with anxiety, depression, anger management, interpersonal relationships, and employment.  He has had multiple hospitalizations for suicidal ideation and depression.  He has had symptoms of PTSD since that time as well, including anxiety, depression, sleep impairment, difficulty concentrating, flashbacks, irritability, hyperarousal, intrusive memories, social withdrawal, and suicidal ideation.

She opined that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas to include work, family relations, judgment, thinking,
and mood.  She opined that this has been the case since at least 1996.  She stated that since that time, he has suffered from chronic, persistent suicidal ideation as well as near continuous anxiety and depression.  He has had continued symptoms of
chronic, sleep impairment, nightmares, irritability with anger outbursts, hypervigilance, flashbacks, intrusive memories, and self-isolation.  She stated that due to his severe symptoms, he has difficulty adapting to stressful circumstances, is unable to establish and maintain effective work or social relationships, and is a
persistent danger to himself and others.  She stated that he is unable to function independently, appropriately and effectively.  
 
Analysis

The Veteran's PTSD has been rated as 30 percent disabling effective February 18, 2004; 50 percent disabling effective November 2012; and rated 100 percent disabling effective November 7, 2015.  

The Board finds that a 70 percent rating, but no higher, is warranted effective February 18, 2004.  Even prior to the effective date of service connection, treatment records reflected severe, chronic depression and other PTSD symptoms.  He was assessed with GAF scores of 40 and 45 (indicating serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)).  He displayed frequent suicidal ideation, irritability, and angry outbursts.  

Dr. M.S. submitted a thorough examination report.  At the end of which, she concluded that PTSD causes the Veteran occupational and social impairment with deficiencies in most areas to include work, family relations, judgment, thinking,
and mood (the criteria for a 70 percent rating).  She opined that this has been the case since at least 1996.  

Consequently, the Board finds that a 70 percent rating is warranted for PTSD effective February 18, 2004.   

The Board notes that in order to warrant a rating in excess of 70 percent, the Veteran's disability must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board notes that the Veteran's PTSD is already rated as 100 percent disabling effective November 7, 2015.  

Prior to November 7, 2015, the Veteran may have been suffering from total occupational employment.  However, with regards to social impairment, the Board notes that while it may be severe, it does not appear to be total.  He has remained married throughout the period under appeal.  Additionally, a November 2010 treatment report reflects that the Veteran has supportive family/friends.  Dr. M.S. (who authored a report very favorable to the Veteran) opined that the Veteran's disability causes the Veteran occupational and social impairment with deficiencies in most areas to include work, family relations, judgment, thinking, and mood (the criteria for a 70 percent rating).  She did not find that the Veteran's disability was manifested by total occupational impairment.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 70 percent for PTSD, prior to November 7, 2015 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Board notes that the Veteran originally filed a service connection claim for PTSD in March 1996.  It was denied by the RO in November 1996.  The basis for the denial was that the Veteran's alleged in-service stressor had not been verified.  The Veteran appealed; and the Board denied the claim by way of a July 1998 decision.  The Veteran did not appeal the Board decision.  Consequently, the decision became final.

On February 18, 2004, the Veteran filed an application to reopen the claim.  The RO issued an October 2004 rating decision in which it found that no new and material evidence had been received to reopen the claim.  The Veteran appealed the decision.  In December 2011, the Board remanded the claim.  In June 2013, the Board found that new and material evidence had been received to reopen the claim.  The new evidence consisted of an August 2012 statement from J.D. (a fellow soldier who heard rumors of an explosion).  This statement, given its presumed credibility, was sufficient to reopen the claim.  The Board remanded the claim for further development and for readjudication.  Ultimately, the Board granted service connection for PTSD, by way of an April 2015 decision.   

As noted above, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

Since the new and material evidence used to reopen the claim did not consist of the service department records, the effective date of service connection is the date of receipt of the claim or the date that entitlement arose.  

In this case, the date of receipt of the claim is February 18, 2004.  Even if entitlement could be said to have arisen prior to this date, the controlling effective date would be the later date of claim per 38 C.F.R. § 3.400.  Consequently, the effective of date of service connection can be no earlier than February 18, 2004.  .  

TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran (in a December 2017 correspondence) informed the RO that he wished to withdraw the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a left hip disability, status post THA, is denied.

Effective February 18, 2004, entitlement to a rating of 70 percent, but no greater, is granted for PTSD.

A rating in excess of 70 percent, for the Veteran's PTSD, is denied.  

Entitlement to an effective date earlier than February 18, 2004, for the grant of entitlement to service connection for PTSD, is denied.

The issue of entitlement to a TDIU is dismissed.


REMAND

The Veteran contends that he developed a bilateral foot disability due to being issued shoes that were too small for his feet during service.  He stated, in his March 2016 claim, that he was issued size 12 shoes when he actually wears size 14.  He submitted a March 2016 correspondence from Dr. T.C. in which she stated that too short a show can result in a hammertoe deformity.  

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's bilateral foot disability.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's bilateral foot disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to having been issued shoes that were too small while in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  The examiner must address the March 2016 opinion of Dr. T.C.
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


